Name: Commission Regulation (EEC) No 3138/92 of 29 October 1992 fixing for the 1992/93 marketing year the reference prices for cabbage lettuce
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10. 92 Official Journal of the European Communities No L 313/29 COMMISSION REGULATION (EEC) No 3138/92 of 29 October 1992 fixing for the 1992/93 marketing year the reference prices for cabbage lettuce THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 27 (1 ) thereof, amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas, to take seasonal price variations into account, the marketing year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas cabbage lettuce is produced in such quantities in the Community that reference prices should be fixed for it ; Whereas cabbage lettuce harvested during a given crop year is marketed from July to June of the following year ; whereas the quantities imported from 1 July to 31 October and in June are so small that there is no need to fix reference prices for these months ; whereas reference prices should be fixed only for the period 1 November up to and including 31 May of the following year ; HAS ADOPTED THIS REGULATION : Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as sfor the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veg ­ etables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Article 1 For the 1992/93 marketing year, the reference prices for cabbage lettuce (CN codes 0705 11 10 and 90), expressed in ecus per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows :  from 1 November to 31 December 1992 : 70,82,  from 1 January to 28 February 1993 : 76,11 ,  from 1 March to 31 May 1993 : 82,90. Article 2 Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this This Regulation shall enter into force on 1 November 1992. 0 OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 23 . No L 313/30 Official Journal of the European Communities 30. 10. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission